DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2022.
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 1/13/22 is acknowledged.  The traversal is on the ground(s) that concurrent examination of Group II (claims 19-22) would not present a serious search burden to the Examiner.  This is not found persuasive because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Group I is classified in H01M 4/131 and Group II is classified in H01M 4/0471.
Applicant's election with traverse of claim 12 (Species IV) in the reply filed on 1/13/22 is acknowledged.  The traversal is on the ground(s) that claim 12 (Species IV) is not separate and distinct from claim 13 (Species V) because the two species share Li0.34La0.55RuO3.  This is found persuasive and thus the species restriction is withdrawn as it pertains to the perovskite compound subspecies of claim 9 (Species I) and the Li0.34La0.55RuO3, Li0.31La0.56TiO3, and Li0.2Ca0.6Mn0.5Ni0.5O3 subspecies of claim 13 (Species V) because they read on Formula 5 of claim 12 (Species IV).  The Applicant’s argument as it pertains to claim 10 (Species II) & claim 11 (species III) and the remaining subspecies of claim 9 (Species I) & claim 13 (Species V) which do not read on Formula 5 of claim 12 (Species IV) is therefore moot.
With the exception of what is annotated above, the requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
[0052], Page 10, Line 4, “fist pores” should be changed to read “first pores”.
[0094], Page 28, the mixed conductor “Li0.2Ca0.6Mn0.5Ni0.5O3” is repeated twice and thus one instance should be deleted.
Mixed conductor used in Preparation Example 1. It is unclear from the disclosure if the mixed conductor used in Preparation Example 1 is Li0.34La0.55TiO3 or Li0.34La0.55RuO3. In [00160], line 3, the composition ratio stated for Preparation Example 1 is Li0.34La0.55TiO3 even though Li2CO3, La2O3, and RuO2 powder were used.  Furthermore, according to [00161], last line, the prepared mixed conductor has a composition of Li0.34La0.55RuO3. Furthermore, Page 46, Table 1, lists Li0.34La0.55TiO3 as the mixed conductor for Preparation Example 1. 
Page 48, Table 2, “PS MS (parts by weight)” should be changed to read “Amount of PS MS (parts by weight)” for consistency.
Page 49, Table 3, Example 4, “Amount of first pores (volume percent (vol%))”, “43” should be changed to read “43.4” based on Page 48, Table 2, Example 4, “Relative volume of PS MS (%)”, [00191], and for consistency.
[00191], Line 3, “and the conductor” should be changed to read “and the mixed conductor” for clarification.

Claim Objections
Claims 1, 5-7, 13, and 16 are objected to because of the following informalities:  
Claim 1, line 5, “50% or greater” should be changed to read “50 percent or greater” to make the language consistent with line 4 of the claim where it states “30 volume percent.”
Claim 1, lines 4-5, “or greater with respect to a total” should be changed to read “or greater, with respect to a total” (added comma) to keep the punctuation consistent with claim 6, line 2.
Claim 5, line 1, “wherein the first pores have a size of about” should be changed to read “wherein the size of the first pores is about” because “a size” is referring to “first pores having a size” in claim 1, line 3.
Claim 6, line 1, “wherein an amount of the first pores” should be changed to read to “wherein the amount of the first pores” because “an amount of the first pores” is referring to “an amount of the first pores” in claim 1, line 4.
Claim 6, line 2, “with respect to a total volume of pores” should be changed to read to “with respect to the total volume of pores” because “a total volume of pores” is referring to “a total volume of pores” in claim 1, line 5.
Claim 7, line 1, “a total porosity” should be changed to read “the total porosity” because “a total porosity” is referring to “a total porosity” in claim 1, line 6.
Claim 7, line 2, “70% to about 95%” should be changed to read “70 percent to about 95 percent
Claim 7, line 2, “based on a total volume of the cathode” should be changed to read to “based on the total volume of the cathode” because “a total volume of the cathode” is referring to “a total volume of the cathode” in claim 1, lines 6-7.
Claim 13, line 2, the mixed conductor “Li0.2Ca0.6Mn0.5Ni0.5O3” is repeated twice and thus one instance should be deleted.
Claim 16, line 2, “a cathode” should be changed to read “the cathode” because “a cathode” is referring to “a cathode” of claim 1, line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-9, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) as applied to claim 1 above.
Regarding claim 1, Jin discloses a cathode for a metal-air battery (Machine translation; air electrode for a lithium-air battery; [0012]), the cathode comprising: a mixed conductor (Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]).
Jin further discloses that the method manufacturing the cathode comprises: mixing the mixed conductor, organic particles having a size of about 1 micrometer or greater (Machine translation; [0046]; polystyrene microspheres), a binder (Machine translation; [0046]; polyvinyl butyral resin), and a solvent (Machine translation; [0046]) to prepare a composition (Machine translation; [0046]); coating the composition on a substrate to provide a coated substrate (Machine translation; [0046]); and then thermally treating the coated substrate (Machine translation; [0046]).
The instant specification discloses that the method manufacturing the cathode comprises: mixing a mixed conductor ([00162]; Li0.30La0.57RuO3
Since Jin discloses a similar method of making the cathode with respect to the instant specification, a substantially identical cathode would be expected to include wherein the cathode comprises first pores having a size of about 1 micrometer or greater, wherein an amount of the first pores is about 30 or greater, with respect to a total volume of pores in the cathode, and a total porosity of the cathode is about 50 percent or greater, based on a total volume of the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of Jin to have the claimed amount of first pores and total porosity because the cathode of Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin discloses the same mixed conductor, Li3xLa2/3-x□1/3-2xTiO3 (Jin; Machine translation; wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]) that is used in the instant specification ([0090]-[0093]) and thus the same electronic conductivity should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin further inherently also discloses wherein the mixed conductor has an electronic conductivity of about 1 x 10-6
Regarding claim 3, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor has an ionic conductivity of 1 x 10-3 Siemens per centimeter (Jin; Machine translation; [0008] & Original publication; [0005]) which is within the claimed range of 1 x 10-8 Siemens per centimeter or greater.
Regarding claim 5, modified Jin discloses all the limitations of the cathode above and further discloses wherein the first pores have a size of 1 micrometer to 60 micrometers (Jin; Machine translation; [0046]; first pores limited based on thickness of the cathode) which is within the claimed range of about 1 micrometer to about 100 micrometers. 
Regarding claim 6, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-[0049]) with respect to the instant specification ([00162]-[00163]), a substantially identical cathode would be expected to include wherein the amount of the first pores is about 30 volume percent to about 95 volume percent, with respect to the total volume of pores in the cathode. 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of first pores because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Jin discloses all the limitations of the cathode above and further discloses a similar method of making the cathode (Jin; Machine translation; [0044]-
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the cathode of modified Jin to have the claimed amount of total porosity because the cathode of modified Jin and the cathode of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin discloses all the limitations of the cathode above and further discloses wherein the cathode has a thickness of 60 micrometers (Jin; Machine translation; [0046]) which is within the claimed range of about 5 micrometers to about 100 micrometers.
Regarding claim 9, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor comprises a lithium-containing metal oxide, and the lithium-containing metal oxide is a perovskite compound (Jin; Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]).
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor is a perovskite compound represented by Li0.27La0.58□0.15TiO3 (Jin; Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, 
Formula 5 
LixA1yG1zO3-δ 
wherein, in Formula 5, 
Al is La, 
G1 is Ti, 
δ is oxygen vacancy, 
x = 0.27 which is within the claimed range of 0.2<x≤0.5, y = 0.58 which is within the claimed range of 0.4<y≤0.7, x+y = 0.85 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0.8<z≤1.2, and δ = 0 which is within the claimed range of 0≤δ≤1.
Regarding claim 13, modified Jin discloses all the limitations of the cathode above and further discloses wherein the mixed conductor is Li0.27La0.58□0.15TiO3 (Jin; Machine translation; [0018] and Embodiment 3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy; [0044]-[0049]).  Modified Jin further teaches it desires to utilize a mixed conductor in order to obtain a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature (Jin; Machine translation; [0012]).
Although modified Jin does not explicitly disclose wherein the mixed conductor is the claimed Li0.31La0.56TiO3, the proportions of lithium and lanthanum in the Li0.27La0.58□0.15TiO3 mixed conductor taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the mixed conductor of modified Jin, which is substantially close to that of the instant claim, because the skilled artisan would expect the mixed conductors to have the same properties, i.e. providing for a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature.
Regarding claim 16, modified Jin discloses all the limitations of the cathode above and further discloses a metal-air battery (Jin; Machine translation; a lithium-air battery; [0048]) comprising: the cathode (Jin; Machine translation; [0045]); an anode (Jin; Machine translation; [0048]); and an electrolyte (Jin; Machine translation; [0016]) disposed between the cathode and the anode (Jin; Machine translation; [0016]).
Regarding claim 17, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; Machine translation; [0012], [0014], & [0048]).
Regarding claim 18, modified Jin discloses all the limitations of the metal-air battery above and further discloses wherein the anode comprises lithium (Jin; Machine translation; [0048]).

Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) as applied to claim 1 above, and further in view of Yokoyama et al. (US 20150118573 A1).
Regarding claim 4, modified Jin discloses all the limitations of the cathode above and further teaches wherein the mixed conductor is an electrolyte material (Jin; Machine translation; [0020]) comprising lithium lanthanum titanate (LLT) (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]), wherein the same electrolyte material that is used for the mixed conductor comprising the cathode is also used for the electrolyte disposed between the anode and the cathode (Jin; Machine translation; Embodiment 3; [0044]-[0049]).  Modified Jin is silent wherein the mixed conductor has a particle size of about 10 nanometers to about 500 nanometers.
Per the teaching of modified Jin, the skilled artisan could employ the electrolyte material of Yokoyama having high ionic conductivity in either the cathode, the electrolyte disposed between the anode and the cathode, or both (Jin; Machine translation; Embodiment 3; [0044]-[0049]).
Yokoyama teaches an electrolyte material comprising lithium lanthanum titanate (LLT) for a metal-air battery ([0106], Example 1; [0108]-[0113] and Example 2; [0114]); wherein the electrolyte disposed between the cathode and the anode comprises the electrolyte material [0090] (Fig. 3), and wherein the electrolyte material has a particle size of 200 nm [0108] which is within the claimed range of about 10 nanometers to about 500 nanometers because it exhibits high ionic conductivity [0041].
It would have been obvious to one of ordinary skill in the art the time the application was filed to utilize the particle size taught by Yokoyama for the particle size of the mixed conductor of the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Jin discloses all the limitations of the cathode above and further discloses and further teaches wherein the mixed conductor is an electrolyte material (Jin; Machine translation; [0020]) comprising lithium lanthanum titanate (LLT) and is a lithium-containing metal oxide including lithium (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]), wherein the same electrolyte material that is used for the mixed conductor comprising the cathode is also used for the electrolyte disposed between the anode and the cathode (Jin; Machine translation; Embodiment 3; [0044]-[0049]). Modified Jin is silent wherein the mixed conductor has an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon.
Per the teaching of modified Jin, the skilled artisan could employ the electrolyte material of Yokoyama having high ionic conductivity in either the cathode, the electrolyte disposed between the anode and the cathode, or both (Jin; Machine translation; Embodiment 3; [0044]-[0049]).
Yokoyama teaches an electrolyte material comprising lithium lanthanum titanate (LLT) for a metal-air battery ([0106], Example 1; [0108]-[0113] and Example 2; [0114]); wherein the electrolyte disposed between the cathode and the anode comprises the electrolyte material [0090] (Fig. 3), and wherein the electrolyte material is a lithium-containing metal oxide including lithium and having crystallinity ([0040]-[0041]) because it exhibits high ionic conductivity [0041].
The instant specification discloses that when the mixed conductor is a lithium-containing metal oxide includes lithium and has crystallinity, the mixed conductor will have an oxidation potential that is greater than an oxidation potential of carbon and a reduction potential that is less than a reduction potential of carbon (Instant specification; [0046]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrolyte material of Yokoyama having the claimed oxidation and reduction potentials as the mixed conductor for the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified Jin discloses all the limitations of the cathode above and further discloses and further teaches wherein the mixed conductor is an electrolyte material (Jin; Machine translation; [0020]) comprising lithium lanthanum titanate (LLT) and is a lithium-containing metal oxide including lithium (Jin; Machine translation; [0018] and Embodiment 3; [0044]-[0049]), wherein the same electrolyte material that is used for the mixed conductor comprising the cathode is also used for the electrolyte disposed between the anode and the cathode (Jin; Machine translation; Embodiment 3; [0044]-[0049]). Modified Jin is silent wherein the mixed conductor has a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction.
Per the teaching of modified Jin, the skilled artisan could employ the electrolyte material of Yokoyama having high ionic conductivity in either the cathode, the electrolyte disposed between the anode and the cathode, or both (Jin; Machine translation; Embodiment 3; [0044]-[0049]).
Yokoyama teaches an electrolyte material comprising lithium lanthanum titanate (LLT) for a metal-air battery ([0106], Example 1; [0108]-[0113] and Example 2; [0114]); wherein the electrolyte disposed between the cathode and the anode comprises the electrolyte material [0090] (Fig. 3), and wherein the electrolyte material is a lithium-containing metal oxide including 
The instant specification discloses that when the mixed conductor is a lithium-containing metal oxide includes lithium and has crystallinity, the mixed conductor will have a stability to being decomposed by an electrochemical reaction that is greater than a stability of carbon to being decomposed by an electrochemical reaction (Instant specification; [0046]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrolyte of Yokoyama having the claimed stability as the mixed conductor for the cathode of modified Jin because it is suitable for the intended purpose of forming a cathode for a metal-air battery exhibiting high ionic conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are relevant to double patenting as it pertains at least to claim 13 of the instant specification:
US 20210257628 A1; claim 14
US 20200119391 A1; claim 12
US 20200119346 A1; claims 9 and 10
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759